Citation Nr: 1509704	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.
 
2.  Entitlement to service connection for soft tissue sarcoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1987.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving on active duty at the Don Muang Royal Thai Air Base and subsequently developed diabetes mellitus.

2.  Soft tissue sarcoma has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's diabetes mellitus is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for soft tissue sarcoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claims, in a letter sent in February 2011, prior to the initial adjudication of the claims.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the claim for service connection for diabetes mellitus, type II.  Therefore, no further development is required before the Board decides that claim.

With regard to the claim of entitlement to service connection for soft tissue sarcoma, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records, service personnel records, available private treatment records, and relevant VA treatment records.  The Board acknowledges that no VA examination was provided and no VA opinion was obtained.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no competent evidence of the presence of soft tissue sarcoma in service or thereafter.  In addition, at the Board hearing, the Veteran was informed that his claim had been denied because the evidence failed to demonstrate that he had been diagnosed with soft tissue sarcoma.  The Veteran stated that he had had soft tissue sarcoma removed in the past and his representative stated that he would attempt to submit evidence of the claimed disability after the hearing and that the evidence would be submitted in seven days or less.  The Board informed the Veteran and his representative that the record would be held open for a longer period of time if requested by the Veteran or his representative.  Thereafter, no evidence of soft tissue sarcoma was received, and no request for an extension of time to submit the evidence was submitted.  The Board has accordingly concluded that the evidence currently of record is sufficient to decide the claim, and that VA has no obligation to provide an examination or obtain an opinion in response to this claim.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or along the Korean DMZ between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (6).  VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and information concerning herbicide use in Thailand.  A Memorandum for the Record that accompanied VA Fast Letter 09-20 reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries should be sent to the Joint Services Records Research Center (JSRRC).

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

VA's Adjudication Procedures Manual indicates that if a veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure may be established on a direct/facts-found basis. M21-1MR Part IV.ii.2.C.10.q.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313, 3.318.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops diabetes mellitus or soft tissue sarcoma to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus, Type II

The Veteran asserts that service connection is warranted for diabetes mellitus due to exposure to herbicides during active service in Thailand and in connection with intermittent trips to air bases in the Republic of Vietnam.

Service personnel records confirm the Veteran was stationed at Don Muang Royal Thai Air Base from November 1966 to November 1967.

A November 2010 private treatment record provides a diagnosis of diabetes mellitus type II.

In February 2011, the Veteran reported that he flew to Tonsanut Air Base in Saigon and Cam Ron Bay Air Base in the Republic of Vietnam while he was stationed in Thailand from January 1967 to November 1967 to perform duties related to his accounting position.  He stated that he was responsible for currency exchanges between his Accounting and Finance Office at Don Muang and with the two bases in Vietnam and also exchanged military payment certificates that were brought into Thailand from soldiers stationed in Vietnam.  He stated that he received flight orders and combat pay for his trips into Vietnam and that the length of the trips varied between a few hours to a couple overnight trips.  

The Veteran submitted pay stubs indicating he received combat zone pay between November and December 1966, and contended that the combat pay was for short term trips to the Republic of Vietnam.

August 2011, August 2012, November 2012, and March 2013 memorandums from the JSRRC essentially state that it was unable to verify the Veteran's exposure to herbicides in Thailand or service in the Republic of Vietnam.  In March 2013, the JSRRC was unable to verify that the Veteran's combat zone pay stubs coincided with travel to the Republic of Vietnam between January 1966 and January 1967.

In an October 2014 Board hearing, the Veteran reported living about fifty or sixty feet from the fence line while stationed in Thailand and that he would be picked up, driven through the gate, and along the perimeter road to get to the administrative offices where he worked.  He indicated that he would eat lunch in the defoliated areas between the road and the fence.  He further reported that his dormitory was close to the fence line separating the work area of the base from the dormitory.  He stated that the fence line was defoliated on both sides of the dorms and that medics sometimes were called because people had trouble breathing after the herbicides were sprayed.

In October 2014, the Veteran submitted a sketched map of Don Muang Royal Thai Air Force Base demonstrating that the Veteran was quartered at an off-site barracks and stated that he was exposed to herbicides when crossing through defoliated areas to get to and from work, on the perimeter road going to work, and on authorized breaks when he would eat in a defoliated area outside of his duty building.  The Veteran also submitted a VA website on Thailand bases and Agent Orange exposure that note Air Force veterans stationed at Don Muang Royal Thai Air Force Base between February 1961 and May 1975 may have been exposed to herbicides near the air base perimeter.  The Veteran's representative also noted that the CHECO report indicated the air base's perimeter lines were routinely defoliated with herbicides during the period of time of the Veteran's service.

In the Board's opinion, the above evidence supporting a finding that the Veteran was exposed to herbicides while serving in Thailand is at least in equipoise with that against such a finding.  Therefore, the Board finds that he was exposed to herbicides in service and is entitled to service connection for diabetes mellitus, type II on a presumptive basis.

Soft Tissue Sarcoma

The Veteran contends he has soft tissue sarcoma related to herbicide exposure while stationed in Thailand.

In support of the claim, the Veteran submitted an October 1999 private treatment record providing a differential diagnosis of keratoacanthoma related to a non-healing lesion on the skin of the Veteran's right mid-back.  A November 1999 private treatment note indicates the Veteran had no difficulties status post excision of a keratoacanthoma and that the margins were free of tumor.

In an October 2014 Board hearing, the Veteran stated that soft tissue sarcoma was removed from his back twice.  As discussed above, the representative indicated that he would submit evidence of the soft tissue sarcoma but he failed to do so.  

The Board finds that service connection for soft tissue sarcoma is not warranted because the disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In reaching this decision, the Board has considered the Veteran's statements; however, as a lay person, he is not competent to diagnose soft tissue sarcoma.  He was afforded the opportunity to submit competent evidence supporting his claim but failed to do so.  It appears that the Veteran's contentions may relate to a keratoacanthoma documented in the post-service medical evidence of record, but this is not a disorder subject to presumptive service connection on the basis of herbicide exposure.  If the Veteran believes that direct service connection is warranted for this disorder, he should so advise the RO, which should respond appropriately to any such clarification received from the Veteran.  

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for soft tissue sarcoma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


